Case 1:19-cv-00440-MJT-KFG Document 17 Filed 03/31/21 Page 1 of 3 PageID #: 1697




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

  JUANITA COLLECT JONES,                             §
                                                     §
                Plaintiff,                           §
                                                     §
  v.                                                 §   CIVIL ACTION NO. 1:19-CV-440
                                                     §
  COMMISSIONER OF SOCIAL SECURITY                    §
  ADMINISTRATION,                                    §
                                                     §
                Defendant.                           §

         ORDER OVERRULING OBJECTIONS AND ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and the Local Rules

 for the Eastern District of Texas, the Court referred this Social Security appeal to United States

 Magistrate Judge Keith F. Giblin for consideration and recommended disposition. On March 10,

 2021, Judge Giblin submitted a report recommending that the Commissioner’s decision be

 affirmed and Plaintiff’s complaint be dismissed. [Dkt. 15].

        On March 24, 2021, Plaintiff filed objections to the magistrate judge’s report.

 [See Dkt. 16]. The Court conducted a de novo review of the magistrate’s findings, the record, the

 relevant evidence, the specific objections, and the applicable law. See 28 U.S.C. § 636(b)(1); see

 also FED. R. CIV. P. 72(b). The Court has considered the Report and Recommendation, [Dkt. 15],

 and Plaintiff’s objections, [Dkt. 16].   After careful consideration, the Court concludes that


                                                 1
Case 1:19-cv-00440-MJT-KFG Document 17 Filed 03/31/21 Page 2 of 3 PageID #: 1698




 Plaintiff’s objections are without merit. Therefore, the Court ACCEPTS the magistrate judge’s

 recommendation, OVERRULES Plaintiff’s objections, and AFFIRMS the Commissioner’s denial

 of benefits.

         First, Plaintiff objects to the magistrate judge’s determinations that the ALJ properly

 considered Plaintiff’s three hospitalizations and medical records documenting her hallucinations

 and delusions. [Dkt. 16 at 8, 11]. Here, the magistrate judge correctly determined that substantial

 evidence supports the ALJ’s consideration of Plaintiff’s hospitalizations and reports of

 hallucinations and delusions.

         Next, Plaintiff objects to the magistrate judge’s determination that the ALJ appropriately

 weighed Dr. Larned’s opinion. [Id. at 14]. Plaintiff argues that the ALJ failed to properly evaluate

 Dr. Larned’s opinion because the ALJ failed to discuss evidence favorable to Plaintiff. [Id.]. “The

 ALJ is free to reject the opinion of any physician when the evidence supports a contrary

 conclusion.” See Garcia v. Berryhill, 880 F.3d 700, 705 n.7 (5th Cir. 2018) (quoting Newton v.

 Apfel, 209 F.3d 448, 455 (5th Cir. 2000)). The Court may not reweigh the evidence or substitute

 its judgment for the Commissioner’s. Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988). The

 issue is not whether other conclusions are possible, but whether the conclusion reached is

 supported by substantial evidence. Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990).

 Therefore, the magistrate judge correctly determined that substantial evidence supports the ALJ’s

 consideration of Plaintiff’s medical record and the weight accorded to Dr. Larned’s opinion.

         The Court concludes that the magistrate judge accurately identified and discussed the

 points of error argued by Plaintiff and analyzed the points correctly. The magistrate judge properly

 examined the entire record to determine that substantial evidence supports the ALJ’s assessments

 and determinations and the Commissioner’s denial of benefits.




                                                  2
Case 1:19-cv-00440-MJT-KFG Document 17 Filed 03/31/21 Page 3 of 3 PageID #: 1699




        Accordingly, all of Plaintiff's objections are OVERRULED. [Dkt. 16]. The Court

 ADOPTS the Report and Recommendation, [Dkt. 15], and AFFIRMS the Commissioner’s denial

 of benefits. The Court will enter final judgment separately in accordance with the magistrate

 judge’s recommendation.

                                   SIGNED this 31st day of March, 2021.




                                                               ____________________________
                                                               Michael J. Truncale
                                                               United States District Judge




                                              3
